DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges receipt of amendment/arguments filed 06/30/2022.  The arguments set forth are addressed herein below.  Claims 1-20 remain pending, Claims 17-20 have been newly added, and no Claims have been currently canceled.  Currently, Claims 1-6, 8-12, and 14-16 have been amended.  No new matter appears to have been entered.
The amendment to claims 1 and 14-16 to correct the antecedent basis issue with respect to “the selected selection candidate” is sufficient to overcome the corresponding 35 USC 112 rejection.  The 35 USC 112 rejection with respect to the language of “the selected selection candidate” has been withdrawn.
Claim Objections
Claims 1 and 14-16 are objected to because of the following informalities:  limitation 5 of the recited claims states, “wherein when a new iteration of the draw mode is started in response to the first start instruction after the draw mode is ended, the processor is configured to display on the display device a new set of selection candidates that are determined by a new computer-simulated draw in the iteration of the draw mode”.  However, for clarity and consistency throughout the claim limitation, this should state, “wherein when a new iteration of the draw mode is started in response to the first start instruction after the draw mode is ended, the processor is configured to display on the display device a new set of selection candidates that are determined by a new computer-simulated draw in the new iteration of the draw mode”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 14-16 recites the limitation "wherein when a new iteration of the draw mode is started in response to the first start instruction after the draw mode is ended, the processor displays on the display device a new set of selection candidates that are determined by a new computer-simulated draw in the iteration of the draw mode" in limitation 5.  There is insufficient antecedent basis for this limitation in the claim.  In other words, when a new iteration of the draw mode is started after the initial draw mode is ended (described by the steps in limitations 1-4) there is no antecedent basis for “the first start instruction” in limitation 5, since the initial draw mode is over and the initial or first start instruction applies to the initial draw mode which has ended.  Therefore, to correct this issue the “first start instruction” in limitations 1 and 5 could be amended to “a start instruction” and “the start instruction” or “a first start instruction” and “a new start instruction,” respectively.  
Claims 2-13 and 17-20 are rejected as they depend from rejected claim 1 or 16.
Prior Art
No prior art has been applied to claims 1-20.
For example, a thorough search of the prior art fails to disclose any reference or references, which, taken alone or in combination, teach or suggest, in combination with the other limitations: 
“in the draw mode, display on a display device two or more selection candidates determined based on a computer-simulated draw and each corresponding to a game character used in a game, in such a manner that the user can identify a part of a property of the game characters corresponding to the selection candidates; 
in the draw mode, perform a first grant process, wherein when the user gives a selection instruction to select at least one of unselected selection candidates in a state in which | there are unselected selection candidates, a selected selection candidate is indicated as selected and a game character that corresponds to the selected selection candidate is granted to the user in exchange for decreasing a predetermined parameter; and 
in the draw mode, end the draw mode when an end instruction is given by the user or there is no unselected selection candidate left; 
wherein when a new iteration of the draw mode is started in response to the first start | instruction after the draw mode is ended, the processor is configured to display on the display device a new set of selection candidates that are determined by a new computer-simulated draw in the iteration of the draw mode; and 
wherein when the selection instruction is received in such a state in which the number of unselected selection candidates is equal to a first number, the processor is configured to decrease an amount by which the predetermined parameter is decreased for the selection instruction as compared with that in a state in which the number of unselected selection candidates is equal to a second number greater than the first number; 
the processor being configured to further control the information processing system to at least: 
update a cumulative grant count each time the first grant process is performed in one or more iteration of the draw mode started in response to the first start instruction;
permit execution of a designated mode when the cumulative grant count becomes equal to or greater than a first reference count; 
start the designated mode in response to a second start instruction given by the user; 
in the designated mode, display on the display device one or more of the game characters in such a manner that the user can uniquely identify the game characters; and 
in the designated mode, perform a second grant process of granting to the user a game character designated by the user.” (substantially encompassed by independent claims 1 and 14-16).
Response to Arguments
Applicant's arguments filed 02/25/2022 have been fully considered but they are not persuasive.
Regarding the antecedent basis issue with respect to the language of “the first start instruction” in limitation 5 of claims 1 and 14-16, Applicant argues, “With respect to the second issue, “the first start instruction” in claim 1 (for example) has antecedent basis support from the earlier recitation of “start[ing] a draw mode in response to a first start instruction given by a user.” Thus, no changes should be needed.”
Examiner respectfully disagrees.
As discussed in the rejection above, when a new iteration of the draw mode is started after the initial draw mode is ended (described by the steps in limitations 1-4) there is no antecedent basis for “the first start instruction” in limitation 5, since the initial draw mode is over and the initial or first start instruction applies to the initial draw mode which has ended.  Therefore, to correct this issue the “first start instruction” in limitations 1 and 5 could be amended to “a start instruction” and “the start instruction” or “a first start instruction” and “a new start instruction,” respectively.  Thus, “the first start instruction” in the current claims still raises an antecedent basis issue as being indefinite for failing to particularly point out and distinctly claim the subject matter.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715